OPINION. MECHEM, J  2 1 This court adopts the opinion delivered by the judge of the lower court in overruling the demurrer, which is as follows, to-wit: “The demurrer to ibe complaint is overruled. While under the provisions of the Negotiable Instrument Act an acceptance is necessary to bind the drawee on a draft, where the drawer and drawee are the same persons, it is expressly provided by Sec. 130 of that act that a draft may be treated as a promissory note, and thus requiring no acceptance. The same principle of law. is stated generally in 7 Cyc. 759. The allegations of the complaint of the present case make the drawer the agent of the insurance company, fully authorized to make the draft. This, under very respectable authority, makes it a case where the drawer and the drawee are the same. As is stated in Gray Tie Co v. Farmers’ Bank, 60 S. W. 537, 'a draft drawn by an agent on his principal by authority of the principal is equivalent to a draft drawn by the principal upon himself and need not be accepted by the drawee in order to bind it.’ ”  3 One question was not presented to the court below, nor passed upon by him in overruling the demurrer, and is now assigned as'error, and it is that the instrument sued on was without consideration. This, however, is disposed of by Section 12, Chapter 62, Laws of 1901, which reads as follows: “Every contract in writing hereinafter made shall import a consideration in the same manner and as fully as sealed instruments have heretofore done.” So that for the purpose of the demurrer the instrument sued on sufficiently implied a consideration. Eor the reasons above stated the judgment of the lower court is affirmed, and it is so ordered.